UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7765


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ANTHONY FALICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:98-cr-00244-GCM-1; 3:14-cv-00640-GCM)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se. Sidney P. Alexander,
Assistant United States Attorney, Paul Brad Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina; Gretchen
C. F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for the Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald    Anthony     Falice        seeks      to    appeal       the   district

court’s    order    dismissing       as     successive       his    28   U.S.C.    § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a      certificate        of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,        537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Falice has not made the requisite showing.                        Accordingly, we deny

a certificate of appealability, deny permission to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3